This Cause coming on to be heard on Bill and Answer in Presence of Counsel for both Sides the Substance of the Complainant’s Bill was fully opened by Mr. Rutledge on Behalf of the Complainants, and the Defendant’s Answer by Mr. Grindley, whereupon and upon debating the Matter and hearing and Considering what was alledged by them the Court doth order that it be and it is hereby referred to the Master to examin, settle and adjust the Accounts and Schedules annexed to the Defendant’s Answer (which he must support by proper Proofs and Vouchers) and to take state and settle Meller St John’s the Defendant’s and his late Wife’s Accounts of their Administration and Management of the said James St. John’s Estate, and of their several Receipts, Payments, Disbursements and Reckonings therein from the Death of the said James St. John to the present Time and make his Report thereupon to this Court. It is also Ordered that the Master do take, state and Report an Account of the particulars whereof the said James St. John’s Estate real and personal now consists, and that any three of Five Commissioners to be named by the Master be authorised and impowered to divide the said Testator’s real and personal Estate by Lot into two equal Parts Moieties and Dividends and to return such Division forthwith into this Court —And the Master is to take to his Assistance Mr. Samuel Prioleau or any other Assistant whom he may think proper.
John Troup Register in Chancery